DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are currently pending and prosecuted.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 January 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, US PG-Pub 2011/0007037, hereinafter Ogawa, in view of Jung et al., US PG-Pub 2017/0115755, hereinafter Jung.
Regarding Claim 1, Ogawa teaches an electronic device (an electronic pen system; [0035]) comprising: 
a housing (terminal apparatus T); 
a touch screen display (display 10; [0044]) comprising a first stylus pen (electronic pen P) which has an external surface (display 1; [0050]) comprising a selected first color ([0050]-[0051]); 
a processor (CPU 13) disposed inside the housing and operatively coupled with the touch screen display (Fig. 2, and corresponding descriptions); and 
a memory (ROM/RAM 12) disposed inside the housing and operatively coupled with the processor (Fig. 2, and corresponding descriptions); 
wherein the memory stores instructions for, when executed, causing the processor to[:] 
receive a first drawing input using the first stylus pen through the display ([0075]), 
in response to the first drawing input, display the first drawing output on the display ([0075]), and 
set a color of the first drawing output to the selected first color ([0075]).
	However, Ogawa does not explicitly teach the housing comprising an inner space and a hole connected to the inner space; or the first stylus pen which is insertable into the inner space through the hole and visible through part of the housing.
	Jung teaches the housing comprising an inner space and a hole connected to the inner space (Jung: [0058]); and 
the first stylus pen which is insertable into the inner space through the hole and visible through part of the housing (Jung: Fig. 4, and corresponding descriptions, showing the end of the stylus pen is visible through part of the housing; [0058]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the holes and insertable stylus pen taught by Jung into the device taught by Ogawa in order to help charge the stylus (Jung: [0058]), thereby providing a remote charging location for the stylus.
Regarding Claim 2, Ogawa, as modified by Jung, teaches the electronic device of claim 1, further comprising: 
a wireless communication circuit (Ogawa: communicator 14) disposed inside the housing (Ogawa: Fig. 2, and corresponding descriptions); and 
a pen memory (Ogawa: ROM/RAM 4) disposed inside a pen housing of the first stylus pen (Ogawa: Fig. 2, and corresponding descriptions), and storing information of the first stylus pen, 
wherein the instructions cause the processor to[:] 
detect insertion of the first stylus pen into the hole (Jung: [0058]-[0062]), 
in response to the detection, transmit a wireless communication connection request to the inserted first stylus pen (Jung: [0058]-[0062], specifically, [0058]), through the wireless communication circuit (Jung: [0058]-[0062], specifically, [0058]), 
in response to the wireless communication connection request, receive a wireless signal comprising the stored first stylus pen information from the inserted first stylus pen (Jung: [0058]-[0062]), and 
establish a wireless communication connection with the inserted first stylus pen (Jung: [0058]-[0062], specifically, [0058]), based on the received wireless signal (Jung: [0058]-[0062], specifically, [0058]).
Regarding Claim 3, Ogawa, as modified by Jung, teaches the electronic device of claim 2, wherein the first stylus pen information comprises the selected first color information of the first stylus pen (Ogawa: [0075]).
Regarding Claim 4, Ogawa, as modified by Jung, teaches the electronic device of claim 3, wherein the instructions cause the processor to[:] 
determine a color of the first drawing output, based on the selected first color information (Ogawa: [0075]).
Regarding Claim 5, Ogawa, as modified by Jung, teaches the electronic device of claim 3, wherein the instructions cause the processor to[:] 
store the selected first color information in the memory (Ogawa: [0075], [0098]-[0100]), 
wherein the selected first color information is stored in a predefined area of the memory (Ogawa: [0075], [0098]-[0100]).
Regarding Claim 6, Ogawa, as modified by Jung, teaches the electronic device of claim 3, wherein the memory stores an application program related to an input using the first stylus pen (Ogawa: [0075], [0098]-[0100]), and 
the instructions cause the processor to[:] 
based on the selected first color information of the first stylus pen, provide a user interface of the application program which sets whether to determine the color of the first stylus pen input on the display (Ogawa: [0075], [0098]-[0100]; Jung: [0038], [0058]-[0062]).
Regarding Claim 7, Ogawa, as modified by Jung, teaches the electronic device of claim 2, wherein the wireless communication circuit is configured to support a Bluetooth standard or Bluetooth low energy (BLE) (Ogawa: [0041]; Jung: [0058]).
Regarding Claim 8, Ogawa, as modified by Jung, teaches the electronic device of claim 1, further comprising: 
a wireless communication circuit (Ogawa: communicator 14) disposed inside the housing (Ogawa: Fig. 2, and corresponding descriptions), 
wherein the instructions cause the processor to[:] 
detect the insertion of the first stylus pen into the hole (Jung: [0058]-[0062]), 
in response to the detection, generate a charging signal for the first stylus pen (Jung: [0058]-[0062]), 
receive an advertising signal transmitted from the first stylus pen in response to the charging signal (Jung: [0058]-[0062]), 
obtain information of the first stylus pen contained in the received advertising signal (Jung: [0058]-[0062]), and 
store the obtained information of the first stylus pen (Jung: [0058]-[0062]).
Regarding Claim 10, Ogawa, as modified by Jung, teaches the electronic device of claim 1, wherein the instructions cause the processor to[:] 
display an interface for controlling a function which applies the color of the first drawing output as the selected first color on the display (Ogawa: [0098]-[0100]), and 
enable or disable the function which applies the color of the first drawing output as the selected first color based on a user input inputted through the interface (Ogawa: [0098]-[0100]).
Regarding Claim 11, Ogawa, as modified by Jung, teaches the electronic device of claim 1, wherein the external surface of the housing comprises a selected third color (Ogawa: [0098]-[0100]), and 
the instructions cause the processor to[:] 
if the selected first color is the same as a default color for displaying the first drawing output, determine the color of the first drawing output to the selected third color (Ogawa: [0098]-[0100]).
Regarding Claim 12, Ogawa, as modified by Jung, teaches the electronic device of claim 11, wherein the color of the first drawing output is determined to a fourth color which is different from the selected first color and the selected third color (Ogawa: [0098]-[0100]), if the selected first color and the selected third color are the same as the default color for displaying the first drawing output (Ogawa: [0098]-[0100]).
Regarding Claim 13, Ogawa, as modified by Jung, teaches the electronic device of claim 1, wherein the instructions cause the processor to[:] 
display a user interface having a background of the first color on the display (Ogawa: [0075], [0098]-[0100]), 
receive a first drawing input using the first stylus pen through the user interface (Ogawa: [0075], [0098]-[0100]), 
in response to the first drawing input, display the first drawing output on the display (Ogawa: [0075], [0098]-[0100]), and 
set a color of the first drawing output to a selected fifth color which is different from the selected first color (Ogawa: [0098]-[0100]).
Regarding Claim 14, Ogawa, as modified by Jung, teaches the electronic device of claim 13, wherein the first color is black (Ogawa: [0075]), and the fifth color is white or silver (Ogawa: [0098]-[0100]).

Regarding Claim 15, Ogawa, as modified by Jung, teaches an operating method (Figs. 5-6 and 9) of an electronic device (an electronic pen system; [0035]), comprising: 
receiving a first drawing input ([0075]) using a first stylus pen (electronic pen P) which has an external surface (display 1; [0050]) comprising a selected first color ([0050]-[0051]), through a display of the electronic device (display 10; [0044]); and 
in response to the first drawing input, displaying the first drawing output on the display ([0075]), 
wherein the color of the first drawing output is the selected first color ([0075]).
However, Ogawa does not explicitly teach the first stylus pen which is insertable into the electronic device.
Jung teaches the first stylus pen which is insertable into the electronic device (Jung: Fig. 4, and corresponding descriptions, showing the end of the stylus pen is inserted through part of the housing; [0058]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the insertable stylus pen taught by Jung into the device taught by Ogawa in order to help charge the stylus (Jung: [0058]), thereby providing a remote charging location for the stylus.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa, as modified by Jung, as applied to claim 1 above, and further in view of Geaghan et al., US PG-Pub 2017/0131798, hereinafter Geaghan.
Regarding Claim 9, Ogawa, as modified by Jung, teaches the electronic device of claim 1, wherein the instructions cause the processor to[:] 
after displaying the first drawing output on the display, receive a second drawing input (Ogawa: [0098]-[0100]) using the stylus pen having an external surface (Ogawa: [0075], [0098]-[0100]) comprising a selected second color which is different from the selected first color (Ogawa: [0098]-[0100]), 
in response to the second drawing input, display the second drawing output, while maintaining the first drawing output on the display (Ogawa: [0098]-[0100]), and 
make a color of the second drawing output different from the color of the first drawing output (Ogawa: [0098]-[0100]).
However, Ogawa, as modified by Jung, does not explicitly teach using a second stylus pen.
Geaghan teaches using a second stylus pen (Geaghan: another touch implement 132).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the second stylus taught by Geaghan into the device taught by Ogawa, as modified by Jung, in order to facilitate the use of multiple pens with the touch system (Geaghan: [0190]), thereby providing a touch screen that allows for multiple users to further real-time collaboration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627